Opinion by
Keefe, J.
At the trial the ease was submitted by both sides on the official papers, samples, and a report of the Government chemist. The latter report disclosed that the articles are composed of nonvitrified absorbent clay body coated with colored glazes and fired. In view of this uncontradieted report it was found that the articles are not in chief value of plaster of paris, nor was anything produced to establish that the articles are more specifically provided for under paragraph 214, or that they are composed of a body wholly of clay which is unwashed, unmixed, and not artifieally colored, as provided for in paragraph 210. In accordance therewith it was held that the evidence presented was insufficient to overcome the presumption of correctness attaching to the collector’s classification. The protest was therefore overruled.